Opinion of the Court
Homer Ferguson, Judge:
Written depositions were read in evidence at accused’s trial by general court-martial over defense objection that their use denied him the right to confront the witnesses against him. Such action constituted prejudicial error. United States v Jacoby, 11 USCMA 428, 29 CMR 244; United States v Petterson, 11 USCMA 502, 29 CMR 318.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Air Force. A rehearing may be ordered.
Chief Judge Quinn concurs.
Judge Latimer dissents.